DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Mogi in view of Inoue is considered the closest prior art. Claims 1, 3-5, and 10-12 are allowed for the reasons set forth in the Office action sent 12 April 2022. Regarding claims 6-9, Mogi discloses an image forming apparatus (fig. 1) with a fixing unit (27A), a reciprocation mechanism (470; fig. 8) to move the fixing unit (27A) in a width direction intersecting with a conveyance direction of the recording material (reciprocating mechanism 470 moves frame 400A holding fixing unit 27A in a widthwise direction intersecting with a conveyance direction of the sheet; c. 7, ll. 44-50), a duplex conveyance unit to reverse and reconvey a recording material (S) in a double-sided image formation (during duplex printing, the conveyance rollers on sheet reversing path 29 and duplex print feeding path 30 reverse a sheet on which toner image has been fixed on a first surface and reconvey the sheet to the transfer position; c. 4, ll. 27-32), and a controller (460) to set a moving amount of the fixing unit (27A) in the width direction to a first moving amount, when printing on a first surface of the recording material, and a second moving amount when printing on a second surface of the recording material (a reciprocating moving operation may occur for every sheet that passes, therefore, CPU 460 sets reciprocating mechanism 470 to move fixing unit 27A by a first moving amount, while sheet S is at fixing nip N, after a trailing edge of sheet S has passed the secondary transfer nip, for fixing the toner image on a first surface of sheet S; c. 9, ll. 40-43 and 45-47). Inoue teaches that during double-sided image formation (duplex mode)  a controller (120A) sets a moving amount of a sheet with respect to a fixing unit (118) in the width direction to a first moving amount (within a range of Nx~N’x) when fixing a sheet with a toner image formed on a first surface, and to set the moving amount to a second moving amount (Ny~N’y) larger than the first moving amount (during fixing of a first surface of a sheet during the duplex mode, the sheet is shifted a first reciprocation position, with respect to fixing unit 118, within a range of Nx~N’x and during fixing of a second surface of the sheet, the sheet is shifted a second reciprocation position, with respect to fixing unit 118, within a range of Ny~N’y, which is wider than the first reciprocating position; c. 8, ll. 30-39). Although Inoue teaches that during duplex printing, a range of first moving amounts  for fixing the toner image on the first surface of a sheet (Nx~N’x) is smaller than a range of second moving amounts (Ny~N’y) for fixing the toner image on the second surface of the sheet (fig. 6), it is silent on a difference in incremental moving amounts per a single operation of the reciprocation mechanism. Therefore, Mogi in view of Inoue do not disclose or suggest “the controller is configured to set a moving amount of the fixing unit in the width direction per one operation of the reciprocation mechanism to a first moving amount in a case of moving the fixing unit by the reciprocation mechanism while the recording material is at the fixing nip portion for fixing the toner image on the first surface of the recording material, and to set the moving amount of the fixing unit in the width direction per one operation of the reciprocation mechanism to a second moving amount larger than the first moving amount in a case of moving the fixing unit by the reciprocation mechanism while the recording material is at the fixing nip portion for fixing the toner image on the second surface of the recording material” in combination with the remaining claim elements as recited in claims 6-9. 
It is noted that Applicant’s argument that “Inoue merely discloses to use the second reciprocation positions Ny~N’y having a range of ΔLy in a case of fixing an image on the first surface of the sheet and to use the first reciprocation positions Nx~N’x having a range of ΔLx narrower than in a case of fixing an image on the second surface of the sheet in the double-sided image formation” is not found persuasive. Response, p. 10, ¶ 2. Inoue describes that in a single mode, the sheet is made to pass through a predetermined position among the first reciprocation positions Nx~N’x (c. 10, ll. 28-37) and in a duplex mode, after the sheet is conveyed through duplex path 126, the sheet is made to pass through a predetermined position among the second reciprocation positions Ny~N’y (c. 10, ll. 37-41). Inoue further discloses that the range ΔLy of second reciprocation positions Ny~N’y is larger than the range ΔLx of first reciprocation positions Nx~N’x (c. 11, ll. 4-15 and figs. 6A-6C). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852